Order denying motion for peremptory mandamus order unanimously affirmed, without costs. Relator seeks to exclude property from the operation of the zoning laws.† Mandamus against the building superintendent is improper. Variances may be granted, upon a proper showing, by the board of standards and appeals, or the territory may be re-zoned by the board of estimate and apportionment. Rich, Kapper, Carswell and Scudder, JJ., concur; Lazansky, P, J., concurs in result.

 See Building Zone Resolution of City of New York.— [Rep.